DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is in response to Applicant’s communication filed on 04/07/2022. Claims 1-20 have been examined.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6,15 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


With regards to claims 6, 15, the claims recite “wherein a network endpoint ….” It is unclear what  the “network endpoint ” is referring to because claims 1, 10 which claims 6,15 depends on recite “ endpoint” and “remote endpoints”.  The “wherein” clause is usually used to refer to a previous recitation.  Therefore, the examiner is unable to clearly and precisely define the metes and bounds of the claimed language.

With regards to claims 6, 15, the claims recite “the geographical location of the network endpoints….” It is unclear what  the “geographical location ” is referring to..  Therefore, the examiner is unable to clearly and precisely define the metes and bounds of the claimed language.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1,6-10,15-19  are rejected under 35 U.S.C. 103 as being unpatentable over  Johnson et al.  Publication No. US 2019/0028552 A1 ( Johnson hereinafter) in view of  Yan et al.  Publication No. CN 108268372 A (Yan hereinafter). 



Regarding claim 1,

Johnson teaches a method for accessing an application from a different location than a location of a client application (Fig.7), the method comprising
receiving a request to route an execution of an operation to be performed on  geographical location;  identifying  a route to send the request for execution of the operation at an endpoint based at least in part on parameters received from the request, the parameters comprising a  geographical location to execute the request, [..] and a destination application to execute the operation (¶ 0031 - The function router can receive, from a client, a request to execute a particular function and, based on the request, query the catalog for execution endpoints associated with the particular function. The function router can query the catalog to identify the particular function, one or more execution endpoints for execution of the particular function, and information about the execution endpoints. The client can include a device and/or application seeking to execute a function on an execution endpoint – ¶  0035 - the function router can select the execution endpoint based on a location of the execution endpoint and/or the client. For example, the function router can select the execution endpoint based on the respective proximity of the client and each of the one or more execution endpoints associated with the particular function. A location can include a physical, geographic, and/or logical location (e.g., a building, a floor, a region, a network, etc.). In some cases, a location can be associated with specific latitude and longitude coordinates. For example, a location can refer to specific latitude and longitude coordinates corresponding to a manufacturing floor where a client application resides, a conference room where an FaaS device is located, or a region associated with an execution environment – See Fig.5C, ¶  0071 - The function router can include a rules engine that provides the requesting device with a path to a selected execution target ( e.g., the "best" execution target) for the requested function at the time the function is requested – See ¶  0242 – 0243). 
 determining whether sub-systems and remote endpoints have capacity or capability to execute the request at the endpoint;  upon determining capacity or capability is not available, identifying an alternate path and alternate endpoint for executing the request; and  ( Fig.7;Fig.10 – ¶  0244 - Based on the request, at step 1006, the function router 504 can query the catalog (e.g., database 506) for execution endpoints associated with the particular function and, at step 1008, receive a query response identifying one or more execution endpoints associated with the particular function. For example, the function router 504 can send a query to the database 506 to locate the particular function ( e.g., the function ID of the particular function), execution endpoints associated with the particular function, and/or a particular runtime environment for the particular function (e.g., runtime ID associated with function ID of the particular function). The query can be a lookup of the function requested by the client and the execution endpoints having the runtime environment for executing the function requested by the client – ¶  -0245 - the query can also include other parameters used by the function router 504 for searching the catalog and identifying and/or selecting an execution endpoint for the particular function. For example, the query can include location parameters, performance parameters, cost parameters, security parameters, etc. Such parameters can be based on the request and/or the client, and can be used to further filter or narrow the search for execution endpoints in the catalog - the function router 504 selects an execution endpoint for executing the particular function. The function router 504 can select the execution endpoint based on one or more criteria associated with the request, such as a function parameter, a runtime parameter, a location parameter, a security parameter, a cost parameter, a performance parameter, etc. – Note: the system will search the list of endpoints until it finds the matched endpoint that has the capability to perform the function).
upon determining the sub-systems and remote endpoints have capacity or capability, generating a unique identifier for the request to be used as a software defined networking construct for routing and managing respective requests without having knowledge about underlying hardware and networks (¶  0250 - the function router 504 can receive a query response identifying ten execution endpoints that match the criteria used by the function router 504 in the query to the catalog of execution endpoints. The function router 504 can then select one or more execution endpoints from the ten execution endpoints based on one or more factors, such as a proximity, a priority, a security level, a performance level, a cost, a policy, a rule, a preference, etc. For example, the function router 504 can select an execution endpoint from the ten execution endpoints that is available, is physically or geographically closest to the client, has a lowest latency, has a highest performance, has a lowest cost, has a highest security, has a lowest workload, has a fastest network connection, has a certain permission, complies with a certain rule or policy (e.g., allow policy, block policy, priority policy, etc.), and/or has any other characteristics  - ¶  0252 - the function router 504 sends, to the client, a response to the request to execute the particular function. The response can identify the execution endpoint selected to execute the particular function for the client. ¶  0252 - The client can receive the response and invoke the particular function at the execution endpoint based on the response. For example, the client can invoke the particular function at the execution endpoint based on an address in the response. the function router 504 can instruct the execution endpoint to load the particular function and generate an address for the function at the execution endpoint. – Claim 5 - wherein the function execution endpoint address comprises at least one of a unified resource locator (URL) corresponding to the particular execution endpoint or a hypertext transfer protocol (HTTP) redirect configured to redirect the client to the particular function at the execution endpoint – Note: the generated unique identifier for the request will be used as similar to software defined constructor for routing and managing respective requests. This generated unique identifier does not require the knowledge of underlying hardware and network as shown in paragraphs above) 
 
However, Johnson does not explicitly teach the parameters comprising a protocol to execute the request.
Yan teaches 
parameters comprising a protocol to execute the request ( Page 4 - Request include the communication protocol and identifying the execution node based on the communication protocol).

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Johnson to include the teachings of Yan.  The motivation for doing so is to allow the system to determine the execution node based on the communication protocol (Abstract – Yan). 
Regarding claim 6,

Johnson Further teaches 
wherein a network endpoint is a remote self-contained system having computational power, storage, network elements and a locally available network configured for accessing the application from the geographical location of the network endpoint (¶  0115 - FIG. 7 illustrates a diagram of an example distributed function routing application in a function delivery network 700. The function delivery network 700 includes the function router 504, execution endpoints 704A, 704B, 704N (collectively "704"), and database 506. The execution endpoints 704 can reside in various network and/or geographic locations. For example, the execution endpoints 704 can include endpoints residing on the cloud 102, the fog layer 156, a local network, a regional network, an enterprise network, etc. In some examples, the execution endpoints 704 can include local endpoints 116, nodes 162, and/or endpoints on the cloud 102).





Regarding claim 7,

Johnson Further teaches 
Wherein a response is received from execution of the request at a network endpoint for accessing the application, wherein the response is sent to a client (¶  0057, ¶  0101; ¶  0160).

Regarding claim 8,

Johnson Further teaches 
receiving a second request to route a second execution of the operation to be performed on the application from the specific geographic location, wherein the request and the second request are executed using different types of egress networks (Claim 1-4 - sending, via the function router, to the execution endpoint, a second request to load the particular function from a storage location and generate a function execution endpoint address for invoking the particular function at the execution endpoint.  wherein the second request comprises at least one of an indication that the client is authorized to execute the particular function on the execution endpoint or an instruction to fetch the particular function from the storage location.  ¶  0029 – Claim 16 , wherein the one or more networks comprise a plurality of different networks, wherein the plurality of execution endpoints reside on the plurality of different networks, wherein the one or more criteria comprises a location, and wherein the execution endpoint is selected based on a proximity between the client and the execution endpoint = ¶  0029 - The execution endpoints can reside on different networks, such as one or more local networks, cloud networks, regional networks, etc. ).

Regarding claim 9,

Johnson Further teaches 
wherein the different types of egress networks comprise at least two of digital subscriber line (DSL), point-to-point over ethernet (PPPOE), broadband, home fiber, cable, mobile, custom switches, USB modems, SIM cards, mobile router, consumer grade networks, or business grade networks, dedicated internet access (DIA) circuits, or business fiber (¶  0029 - The execution endpoints can reside on different networks, such as one or more local networks, cloud networks, regional networks, etc.  – ¶  0047 - In some cases, one or more fog nodes 162 can be mobile nodes. The mobile nodes can move to different geographic locations, logical locations or networks – ¶  0264 - The interfaces 1102 are typically provided as modular interface cards (sometimes referred to as "line cards"). Generally, they control the sending and receiving of data packets over the network and sometimes support other peripherals used with the network device 1100. Among the interfaces that may be provided are Ethernet interfaces, frame relay interfaces, cable interfaces, DSL interfaces, token ring interfaces – ¶  0045 - The fog nodes 162 can include any computing device with networking capabilities, such as servers, switches, routers, controllers, cameras, access points, kiosks, gateways, IoT devices).
Regarding claim 10,

Johnson teaches a non-transitory computer readable medium having stored thereon a set of instructions to cause a set of acts for accessing an application from a different location than a location of a client application, the set of acts  (Fig.7), comprising
receiving a request to route an execution of an operation to be performed on  geographical location;  identifying  a route to send the request for execution of the operation at an endpoint based at least in part on parameters received from the request, the parameters comprising a  geographical location to execute the request, [..] and a destination application to execute the operation (¶  0031 - The function router can receive, from a client, a request to execute a particular function and, based on the request, query the catalog for execution endpoints associated with the particular function. The function router can query the catalog to identify the particular function, one or more execution endpoints for execution of the particular function, and information about the execution endpoints. The client can include a device and/or application seeking to execute a function on an execution endpoint – ¶  0035 - the function router can select the execution endpoint based on a location of the execution endpoint and/or the client. For example, the function router can select the execution endpoint based on the respective proximity of the client and each of the one or more execution endpoints associated with the particular function. A location can include a physical, geographic, and/or logical location (e.g., a building, a floor, a region, a network, etc.). In some cases, a location can be associated with specific latitude and longitude coordinates. For example, a location can refer to specific latitude and longitude coordinates corresponding to a manufacturing floor where a client application resides, a conference room where an FaaS device is located, or a region associated with an execution environment – See Fig.5C, ¶  0071 - The function router can include a rules engine that provides the requesting device with a path to a selected execution target ( e.g., the "best" execution target) for the requested function at the time the function is requested – See ¶  0242 – 0243). 
 determining whether sub-systems and remote endpoints have capacity or capability to execute the request at the endpoint;  upon determining capacity or capability is not available, identifying an alternate path and alternate endpoint for executing the request; and  ( Fig.7;Fig.10 – ¶  0244 - Based on the request, at step 1006, the function router 504 can query the catalog (e.g., database 506) for execution endpoints associated with the particular function and, at step 1008, receive a query response identifying one or more execution endpoints associated with the particular function. For example, the function router 504 can send a query to the database 506 to locate the particular function ( e.g., the function ID of the particular function), execution endpoints associated with the particular function, and/or a particular runtime environment for the particular function (e.g., runtime ID associated with function ID of the particular function). The query can be a lookup of the function requested by the client and the execution endpoints having the runtime environment for executing the function requested by the client – ¶  -0245 - the query can also include other parameters used by the function router 504 for searching the catalog and identifying and/or selecting an execution endpoint for the particular function. For example, the query can include location parameters, performance parameters, cost parameters, security parameters, etc. Such parameters can be based on the request and/or the client, and can be used to further filter or narrow the search for execution endpoints in the catalog - the function router 504 selects an execution endpoint for executing the particular function. The function router 504 can select the execution endpoint based on one or more criteria associated with the request, such as a function parameter, a runtime parameter, a location parameter, a security parameter, a cost parameter, a performance parameter, etc. - Note: the system will search the list of endpoints until it finds the matched endpoint that has the capability to perform the function).
upon determining the sub-systems and remote endpoints have capacity or capability, generating a unique identifier for the request to be used as a software defined networking construct for routing and managing respective requests without having knowledge about underlying hardware and networks (¶  0250 - the function router 504 can receive a query response identifying ten execution endpoints that match the criteria used by the function router 504 in the query to the catalog of execution endpoints. The function router 504 can then select one or more execution endpoints from the ten execution endpoints based on one or more factors, such as a proximity, a priority, a security level, a performance level, a cost, a policy, a rule, a preference, etc. For example, the function router 504 can select an execution endpoint from the ten execution endpoints that is available, is physically or geographically closest to the client, has a lowest latency, has a highest performance, has a lowest cost, has a highest security, has a lowest workload, has a fastest network connection, has a certain permission, complies with a certain rule or policy (e.g., allow policy, block policy, priority policy, etc.), and/or has any other characteristics  - ¶  0252 - the function router 504 sends, to the client, a response to the request to execute the particular function. The response can identify the execution endpoint selected to execute the particular function for the client. ¶  0252 - The client can receive the response and invoke the particular function at the execution endpoint based on the response. For example, the client can invoke the particular function at the execution endpoint based on an address in the response. the function router 504 can instruct the execution endpoint to load the particular function and generate an address for the function at the execution endpoint. – Claim 5 - wherein the function execution endpoint address comprises at least one of a unified resource locator (URL) corresponding to the particular execution endpoint or a hypertext transfer protocol (HTTP) redirect configured to redirect the client to the particular function at the execution endpoint– Note: the generated unique identifier for the request will be used as similar to software defined constructor for routing and managing respective requests. This generated unique identifier does not require the knowledge of underlying hardware and network as shown in paragraphs above) 

However, Johnson does not explicitly teach the parameters comprising a protocol to execute the request.
Yan teaches 
parameters comprising a protocol to execute the request ( Page 4 - Request include the communication protocol and identifying the execution node based on the communication protocol).

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Johnson to include the teachings of Yan.  The motivation for doing so is to allow system to determine the execution node based on the communication protocol (Abstract – Yan). 
Regarding claim 15,

Johnson Further teaches 
wherein a network endpoint is a remote self-contained system having computational power, storage, network elements and a locally available network configured for accessing the application from the geographical location of the network endpoint (¶  0115 - FIG. 7 illustrates a diagram of an example distributed function routing application in a function delivery network 700. The function delivery network 700 includes the function router 504, execution endpoints 704A, 704B, 704N (collectively "704"), and database 506. The execution endpoints 704 can reside in various network and/or geographic locations. For example, the execution endpoints 704 can include endpoints residing on the cloud 102, the fog layer 156, a local network, a regional network, an enterprise network, etc. In some examples, the execution endpoints 704 can include local endpoints 116, nodes 162, and/or endpoints on the cloud 102).


Regarding claim 16,

Johnson Further teaches 
Wherein a response is received from execution of the request at a network endpoint for accessing the application, wherein the response is sent to a client (¶  0057, ¶  0101; ¶  0160).

Regarding claim 17,

Johnson Further teaches 
receiving a second request to route a second execution of the operation to be performed on the application from the specific geographic location, wherein the request and the second request are executed using different types of egress networks (Claim 1-4 - sending, via the function router, to the execution endpoint, a second request to load the particular function from a storage location and generate a function execution endpoint address for invoking the particular function at the execution endpoint.  wherein the second request comprises at least one of an indication that the client is authorized to execute the particular function on the execution endpoint or an instruction to fetch the particular function from the storage location.  ¶  0029 – Claim 16 , wherein the one or more networks comprise a plurality of different networks, wherein the plurality of execution endpoints reside on the plurality of different networks, wherein the one or more criteria comprises a location, and wherein the execution endpoint is selected based on a proximity between the client and the execution endpoint = ¶  0029 - The execution endpoints can reside on different networks, such as one or more local networks, cloud networks, regional networks, etc. ).

Regarding claim 18,

Johnson Further teaches 
wherein the different types of egress networks comprise at least two of digital subscriber line (DSL), point-to-point over ethernet (PPPOE), broadband, home fiber, cable, mobile, custom switches, USB modems, SIM cards, mobile router, consumer grade networks, or business grade networks, dedicated internet access (DIA) circuits, or business fiber (¶  0029 - The execution endpoints can reside on different networks, such as one or more local networks, cloud networks, regional networks, etc.  – ¶  0047 - In some cases, one or more fog nodes 162 can be mobile nodes. The mobile nodes can move to different geographic locations, logical locations or networks – ¶  0264 - The interfaces 1102 are typically provided as modular interface cards (sometimes referred to as "line cards"). Generally, they control the sending and receiving of data packets over the network and sometimes support other peripherals used with the network device 1100. Among the interfaces that may be provided are Ethernet interfaces, frame relay interfaces, cable interfaces, DSL interfaces, token ring interfaces – ¶  0045 - The fog nodes 162 can include any computing device with networking capabilities, such as servers, switches, routers, controllers, cameras, access points, kiosks, gateways, IoT devices).
Regarding claim 19,

Johnson teaches a computer system for accessing an application from a different location than a location of a client application (Fig.7), the method comprising
a memory to hold a set of instructions; and a processor to execute the set of instructions to cause a set of acts comprising: receiving a request to route an execution of an operation to be performed on  geographical location;  identifying  a route to send the request for execution of the operation at an endpoint based at least in part on parameters received from the request, the parameters comprising a  geographical location to execute the request, [..] and a destination application to execute the operation (¶  0031 - The function router can receive, from a client, a request to execute a particular function and, based on the request, query the catalog for execution endpoints associated with the particular function. The function router can query the catalog to identify the particular function, one or more execution endpoints for execution of the particular function, and information about the execution endpoints. The client can include a device and/or application seeking to execute a function on an execution endpoint – ¶  0035 - the function router can select the execution endpoint based on a location of the execution endpoint and/or the client. For example, the function router can select the execution endpoint based on the respective proximity of the client and each of the one or more execution endpoints associated with the particular function. A location can include a physical, geographic, and/or logical location (e.g., a building, a floor, a region, a network, etc.). In some cases, a location can be associated with specific latitude and longitude coordinates. For example, a location can refer to specific latitude and longitude coordinates corresponding to a manufacturing floor where a client application resides, a conference room where an FaaS device is located, or a region associated with an execution environment – See Fig.5C, ¶  0071 - The function router can include a rules engine that provides the requesting device with a path to a selected execution target ( e.g., the "best" execution target) for the requested function at the time the function is requested – See ¶  0242 – 0243). 
 determining whether sub-systems and remote endpoints have capacity or capability to execute the request at the endpoint;  upon determining capacity or capability is not available, identifying an alternate path and alternate endpoint for executing the request; and  ( Fig.7;Fig.10 – ¶  0244 - Based on the request, at step 1006, the function router 504 can query the catalog (e.g., database 506) for execution endpoints associated with the particular function and, at step 1008, receive a query response identifying one or more execution endpoints associated with the particular function. For example, the function router 504 can send a query to the database 506 to locate the particular function ( e.g., the function ID of the particular function), execution endpoints associated with the particular function, and/or a particular runtime environment for the particular function (e.g., runtime ID associated with function ID of the particular function). The query can be a lookup of the function requested by the client and the execution endpoints having the runtime environment for executing the function requested by the client – ¶  -0245 - the query can also include other parameters used by the function router 504 for searching the catalog and identifying and/or selecting an execution endpoint for the particular function. For example, the query can include location parameters, performance parameters, cost parameters, security parameters, etc. Such parameters can be based on the request and/or the client, and can be used to further filter or narrow the search for execution endpoints in the catalog - the function router 504 selects an execution endpoint for executing the particular function. The function router 504 can select the execution endpoint based on one or more criteria associated with the request, such as a function parameter, a runtime parameter, a location parameter, a security parameter, a cost parameter, a performance parameter, etc.).
upon determining the sub-systems and remote endpoints have capacity or capability, generating a unique identifier for the request to be used as a software defined networking construct for routing and managing respective requests without having knowledge about underlying hardware and networks (¶  0250 - the function router 504 can receive a query response identifying ten execution endpoints that match the criteria used by the function router 504 in the query to the catalog of execution endpoints. The function router 504 can then select one or more execution endpoints from the ten execution endpoints based on one or more factors, such as a proximity, a priority, a security level, a performance level, a cost, a policy, a rule, a preference, etc. For example, the function router 504 can select an execution endpoint from the ten execution endpoints that is available, is physically or geographically closest to the client, has a lowest latency, has a highest performance, has a lowest cost, has a highest security, has a lowest workload, has a fastest network connection, has a certain permission, complies with a certain rule or policy (e.g., allow policy, block policy, priority policy, etc.), and/or has any other characteristics  - ¶  0252 - the function router 504 sends, to the client, a response to the request to execute the particular function. The response can identify the execution endpoint selected to execute the particular function for the client. ¶  0252 - The client can receive the response and invoke the particular function at the execution endpoint based on the response. For example, the client can invoke the particular function at the execution endpoint based on an address in the response. the function router 504 can instruct the execution endpoint to load the particular function and generate an address for the function at the execution endpoint. – Claim 5 - wherein the function execution endpoint address comprises at least one of a unified resource locator (URL) corresponding to the particular execution endpoint or a hypertext transfer protocol (HTTP) redirect configured to redirect the client to the particular function at the execution endpoint -– Note: the generated unique identifier for the request will be used as similar to software defined constructor for routing and managing respective requests. This generated unique identifier does not require the knowledge of underlying hardware and network as shown in paragraphs above) 

However, Johnson does not explicitly teach the parameters comprising a protocol to execute the request.
Yan teaches 
parameters comprising a protocol to execute the request ( Page 4 -Request include the communication protocol and identifying the execution node based on the communication protocol).

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Johnson to include the teachings of Yan.  The motivation for doing so is to allow system to determine the execution node based on the communication protocol (Abstract – Yan). 



Claims 2,3,11,12,20 are rejected under 35 U.S.C. 103 as being unpatentable over Johnson  in view of  Daruwalla et al. Patent No. US 9,871,889 B1 ( Daruwalla hereinafter)

Regarding claim 2,

Johnson teaches a response comprising geo-location specific data received from the endpoint, the response corresponding to the execution of the operation performed by the endpoint on the destination application ( ¶  0057, ¶  0101; ¶  0160).  
However, Johnson does not explicitly teach that the unique identifier is used to associate a response.  
However, Daruwalla teaches 
the unique identifier is used to associate a response, a response comprising specific data received from the endpoint, the response corresponding to the execution of the operation performed by the endpoint on the destination application (Col. 19, lines 25-45 - the capture tool may execute in the context of a session to a data storage system and may operate in accordance with security mechanisms, such as authentication authorization, roles, and the like, of the client software. Additionally, a unique request ID may be associated with command request issued. An incoming response may be associated with a request ID identifying the corresponding command request for which the response is being returned to the client. The request ID may be included in the returned response data). 


It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Johnson to include the teachings of Daruwalla.  The motivation for doing so is to allow system to send from the server to the client, a plurality of responses responsive to receiving said plurality of command requests in order to distinguish which response associated with each request   (Col.3,lines 5-10  – Daruwalla). 

Regarding claim 3,

Johnson does not explicitly teach 
wherein subsequent requests comprising the unique identifier are received from a client for simulating an interactive session with the destination Application via the endpoint associated to the unique identifier.


However, Daruwalla teaches 
wherein subsequent requests comprising the unique identifier are received from a client for simulating an interactive session with the destination Application via the endpoint associated to the unique identifier (Col.1, lines 5-10 ; Col. 8,lines 35-40 - simulation may be performed in connection with servicing the command request rather than servicing the command request in non-simulation mode by forwarding to the data storage system. An embodiment in accordance with techniques herein may support simulating the command request. Such simulation may be performed for a variety of different purposes. For example, providing for such simulation used in connection with the GUI may allow testing and use of the GUI. a simulator may be used to service command requests such as may be issued by code of the GUI in connection with a user's request, for example, to display information regarding the data storage system and its configuration, modify existing information regarding the data storage system configuration – Col. 19, lines 25-45 - the capture tool may execute in the context of a session to a data storage system and may operate in accordance with security mechanisms, such as authentication authorization, roles, and the like, of the client software. Additionally, a unique request ID may be associated with command request issued. An incoming response may be associated with a request ID identifying the corresponding command request for which the response is being returned to the client. The request ID may be included in the returned response data). 

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Johnson to include the teachings of Daruwalla.  The motivation for doing so is to allow system to send from the server to the client, a plurality of responses responsive to receiving said plurality of command requests in order to distinguish which response associated with each request   (Col.3,lines 5-10  – Daruwalla). 
Regarding claim 11,

Johnson teaches a response comprising geo-location specific data received from the endpoint, the response corresponding to the execution of the operation performed by the endpoint on the destination application ( ¶  0057, ¶  0101; ¶  0160).  
However, Johnson does not explicitly teach that the unique identifier is used to associate a response.  
However, Daruwalla teaches 
the unique identifier is used to associate a response, a response comprising specific data received from the endpoint, the response corresponding to the execution of the operation performed by the endpoint on the destination application (Col. 19, lines 25-45 - the capture tool may execute in the context of a session to a data storage system and may operate in accordance with security mechanisms, such as authentication authorization, roles, and the like, of the client software. Additionally, a unique request ID may be associated with command request issued. An incoming response may be associated with a request ID identifying the corresponding command request for which the response is being returned to the client. The request ID may be included in the returned response data). 


It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Johnson to include the teachings of Daruwalla.  The motivation for doing so is to allow system to send from the server to the client, a plurality of responses responsive to receiving said plurality of command requests in order to distinguish which response associated with each request   (Col.3,lines 5-10  – Daruwalla). 
Regarding claim 12,

Johnson does not explicitly teach 
wherein subsequent requests comprising the unique identifier are received from a client for simulating an interactive session with the destination Application via the endpoint associated to the unique identifier.


However, Daruwalla teaches 
wherein subsequent requests comprising the unique identifier are received from a client for simulating an interactive session with the destination Application via the endpoint associated to the unique identifier (Col.1, lines 5-10 ; Col. 8,lines 35-40 - simulation may be performed in connection with servicing the command request rather than servicing the command request in non-simulation mode by forwarding to the data storage system. An embodiment in accordance with techniques herein may support simulating the command request. Such simulation may be performed for a variety of different purposes. For example, providing for such simulation used in connection with the GUI may allow testing and use of the GUI. a simulator may be used to service command requests such as may be issued by code of the GUI in connection with a user's request, for example, to display information regarding the data storage system and its configuration, modify existing information regarding the data storage system configuration – Col. 19, lines 25-45 - the capture tool may execute in the context of a session to a data storage system and may operate in accordance with security mechanisms, such as authentication authorization, roles, and the like, of the client software. Additionally, a unique request ID may be associated with command request issued. An incoming response may be associated with a request ID identifying the corresponding command request for which the response is being returned to the client. The request ID may be included in the returned response data). 

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Johnson to include the teachings of Daruwalla.  The motivation for doing so is to allow system to send from the server to the client, a plurality of responses responsive to receiving said plurality of command requests in order to distinguish which response associated with each request   (Col.3,lines 5-10  – Daruwalla). 
Regarding claim 20,

Johnson teaches a response comprising geo-location specific data received from the endpoint, the response corresponding to the execution of the operation performed by the endpoint on the destination application ( ¶  0057, ¶  0101; ¶  0160).  
However, Johnson does not explicitly teach that the unique identifier is used to associate a response.  
However, Daruwalla teaches 
the unique identifier is used to associate a response, a response comprising specific data received from the endpoint, the response corresponding to the execution of the operation performed by the endpoint on the destination application (Col. 19, lines 25-45 - the capture tool may execute in the context of a session to a data storage system and may operate in accordance with security mechanisms, such as authentication authorization, roles, and the like, of the client software. Additionally, a unique request ID may be associated with command request issued. An incoming response may be associated with a request ID identifying the corresponding command request for which the response is being returned to the client. The request ID may be included in the returned response data). 


It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Johnson to include the teachings of Daruwalla.  The motivation for doing so is to allow system to send from the server to the client, a plurality of responses responsive to receiving said plurality of command requests in order to distinguish which response associated with each request   (Col.3,lines 5-10  – Daruwalla). 


Claims 4,13  are rejected under 35 U.S.C. 103 as being unpatentable over  Johnson in view of Moore et al.  Publication No. US 2017//0103392 A1 ( Moore hereinafter). 


Regarding claim 4,

Johnson does not explicitly teach 
wherein the unique identifier is recycled based at least in part on a termination request received by a user or an expiration of a predefined time-to-live.  

However, Moore teaches 
unique identifier is recycled based at least in part on a termination request received by a user or an expiration of a predefined time-to-live (¶  0055 - a transaction identifier (e.g., transaction identifier 132a) is generated. The transaction identifier identifies the transaction and may be temporarily associated with a customer account. In some embodiments, the transaction identifier is a unique, temporary identifier that expires after a certain amount of time after the transaction is completed. The transaction identifier may be recycled and reused for a future transaction).  

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Johnson to include the teachings of Moore.  The motivation for doing so is to allow the transaction identifier to be recycled and reused for a future transaction (¶  0055 - Moore). 
Regarding claim 13,

Johnson does not explicitly teach 
wherein the unique identifier is recycled based at least in part on a termination request received by a user or an expiration of a predefined time-to-live.  

However, Moore teaches 
unique identifier is recycled based at least in part on a termination request received by a user or an expiration of a predefined time-to-live (¶  0055 - a transaction identifier (e.g., transaction identifier 132a) is generated. The transaction identifier identifies the transaction and may be temporarily associated with a customer account. In some embodiments, the transaction identifier is a unique, temporary identifier that expires after a certain amount of time after the transaction is completed. The transaction identifier may be recycled and reused for a future transaction).  

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Johnson to include the teachings of Moore.  The motivation for doing so is to allow the transaction identifier to be recycled and reused for a future transaction (¶  0055 - Moore). 
Claims 5,14  are rejected under 35 U.S.C. 103 as being unpatentable over  Johnson in view of  Mathur  et al.  Publication No. US2015/0195182 A1 ( Mathur hereinafter). 

Regarding claim 5,

Johnson does not explicitly teach
wherein the request is executed using stateless process.
However, Mathur teaches 
wherein the request is executed using stateless process (¶  0123 - a vServer 275 listens for and responds to communications to the Intranet 282 of the client 102. In some embodiments, if a computing device 100 on the second network 104' transmits a request, the appliance 200 processes the request as if it were the client 102. For example, the appliance 200 may respond to a ping to the client's Intranet IP 282. In another example, the appliance may establish a connection, such as a TCP or UDP – ¶  0239 - In some embodiments, the interface master may use a stateless hash-based mechanism for traffic distribution, such as hashes based on IP address or other packet information tuples, as discussed above).


It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Johnson to include the teachings of Mathur.  The motivation for doing so is to allow the system to utilize the stateless process iso that the session does not have to be stored between requests.
Regarding claim 14,

Johnson does not explicitly teach
wherein the request is executed using stateless process.
However, Mathur teaches 
wherein the request is executed using stateless process (¶  0123 - a vServer 275 listens for and responds to communications to the Intranet 282 of the client 102. In some embodiments, if a computing device 100 on the second network 104' transmits a request, the appliance 200 processes the request as if it were the client 102. For example, the appliance 200 may respond to a ping to the client's Intranet IP 282. In another example, the appliance may establish a connection, such as a TCP or UDP – ¶  0239 - In some embodiments, the interface master may use a stateless hash-based mechanism for traffic distribution, such as hashes based on IP address or other packet information tuples, as discussed above).


It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Johnson to include the teachings of Mathur.  The motivation for doing so is to allow the system to utilize the stateless process so that the session does not have to be stored between requests.





Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOUNES NAJI whose telephone number is (571)272-2659. The examiner can normally be reached Monday - Friday 8:30 AM -5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oscar A Louie can be reached on (571) 270-1684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/YOUNES NAJI/Primary Examiner, Art Unit 2445